Atkinson, J.
The exception in this case is to a judgment overruling a motion for new trial, which complains of the 'verdict finding the defendant guilty and recommending the mercy of the court. The evidence shows that the deceased person was his wife, who was in a feeble condition and walked with a stick; that immediately preceding the homicide, while the defendant was chastising one of his children, his wife told him “to quit,” which he did; that the wife then told him to get some meat; that when he started to town to get the meat he turned, and as he was entering the kitchen door he met his wife, who was walking with her stick; whereupon he struck her twice on the head with the “straw end” of a broom which had a wooden handle, knocking her down, and then kicked her twice with his foot. Beld:
1. A ground of a motion for new trial which complains of the omission to charge, without request, that “Involuntary manslaughter shall consist in the killing of a human being without any intention to do so, but in the commission of an unlawful act, or a lawful act which probably might produce such a consequence in an unlawful manner,” without stating distinctly whether it was contended that the charge should be upon the law of involuntary manslaughter as based on the commission of an unlawful act, or whether it was contended that the charge should be given upon the law of involuntary manslaughter based on a lawful act which probably might produce such consequence in an unlawful manner, is too indefinite to present any question for consideration. Drane v. State, 147 Ga. 212 (2) (93 S. E. 217); Bradford v. State, 151 Ga. 334 (106 S. E. 718); Smith v. State, 125 Ga. 300 (54 S. E. 124); Thompson v. O’Connor, 115 Ga. 120 (5) (41 S. E. 242).
2. The evidence did not authorize a charge upon voluntary manslaughter.
3. The evidence was sufficient to authorize the verdict, and there was no error in overruling the motion’for a new trial.

Judgment affirmed*.


All the Justices coneur.